Title: From Charles Francis Adams to John Quincy Adams, 21 May 1815
From: Adams, Charles Francis
To: Adams, John Quincy


				
					Dear Papa
					Havre 21 Mai 1815
				
				I am very sorry that I broke the glass, but I could not help it, and for that, I write you these verses.Tendre appuis de mes premiers ansToi qui pris soins de mon enfanceJe te dois tout, savoir, talens,Je te dois meme l’existence.De tant d’amour de tant de soinsLa récompense est ma tendressePapa, tu me verras un jour,Étré l’appui de ta vielliesse.Accept this offer, I am, dear Papa, / your dutiful, and / and affectionate Son, 
				
					C F Adams
				
				
			